Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered November 13, 1991, convicting defendant, after jury trial, of murder in the second degree and attempted robbery in the first degree, and sentencing him to concurrent terms of 25 years to life and 5 to 15 years, respectively, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the murder count to 20 years to life, and otherwise affirmed.
Contrary to defendant’s argument on appeal, the hearing court applied the appropriate standard in determining his suppression motion and properly found that defendant’s statements were made voluntarily beyond a reasonable doubt. Its determinations of fact and credibility are supported by the record and will not be disturbed by this Court (People v Fonte, 159 AD2d 346, lv denied 76 NY2d 734).
The trial court’s questioning of defendant did not deprive him of a fair trial. Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt was proven beyond a reasonable doubt (People v Bleakley, 69 NY2d 490).
We find the sentence to be excessive to the extent indicated.
Defendant’s additional claims of error are unpreserved, and in any event would not warrant further modification of the judgment. Concur—Carro, J. P., Wallach, Ross, Rubin and Tom, JJ.